UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 13, 2010 JBI, INC. (Exact Name of Registrant As Specified In Charter) Nevada 000-52444 20-4924000 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employee Identification No.) 500 Technology Square, Suite 150 Cambridge, Massachusetts 02139 (Address of Principal Executive Offices) (905) 354-7222 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Copies to: Gregg E. Jaclin, Esq. Anslow & Jaclin, LLP 195 Rt. 9 South, 2nd Floor Manalapan, NJ, 07726 Tel No.: (732) 409-1212 Fax No.: (732) 577-1188 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Items On April 13, 2010, JBI, Inc. (the “Company”) announced that IsleChem, a state certified laboratory, has validated its P2O process. Since December 2009, IsleChem has conducted extensive chemical, analytical and process engineering testing for JBI's P2O technology on a diversified range of plastic feedstock’s.A wide variety of plastics were tested and all produced residue of only about 1%, which is allowed in landfills. In their continuing efforts to analyze the P2O process Islechem has performed more than 40 small scale runs of various multicoloured, mixed plastic feedstocks through the process.After analyzing the energy consumption, residue, off-gas, and material balance in the process, Islechem has determined JBI's P2O process to be repeatable and scalable in addition to the confirmed validity of the overall process. Item 9.01 Financial Statements and Exhibits. (d) Exhibits 99.1 IslechemValidation Report 99.2 Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized JBI, INC. Date:April 13, 2010 By: /s/John Bordynuik John Bordynuik Chief Executive Officer
